      Case 3:18-cv-01792-BTM Document 34 Filed 09/03/20 PageID.349 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      DONN VICKREY,                              Case No.: 3:18-cv-01792-BTM
11
                                    Plaintiff,
12                                               ORDER SETTING DEADLINE TO
       v.                                        FILE MOTIONS FOR SUMMARY
13
                                                 JUDGMENT AND HEARING DATE
      INTERNAL REVENUE SERVICE,
14
                                 Defendant.
15
16           Before the Court is Plaintiff Donn W. Vickrey’s complaint for injunctive and
17   other relief in relation to a request for access under the Freedom of Information
18   Act (“FOIA”), 5 U.S.C. § 552, made by Plaintiff to the Internal Revenue Service
19   (“IRS”) on June 27, 2018. (ECF No. 23, ¶¶ 1-8, 21-38.) During a recent telephone
20   conference, both parties agreed with the Court that Plaintiff’s claims under the
21   FOIA were ripe for summary judgment. Accordingly, to the extent that either party
22   intends to move for summary judgment on such claims, they shall file their
23   respective motions for summary judgment on or before Friday, October 16,
24   2020.     Any opposition to such motions shall be filed on or before Friday,
25   November 13, 2020. Any replies in support of such motions shall be filed on or
26   before Friday, December 4, 2020.            The forthcoming motions for summary
27   judgment, if any, are set for hearing on Friday, December 11, 2020, at 11:00 a.m.,
28   at which time the Court will take these matters under submission. No personal

                                                 1
                                                                          3:18-cv-01792-BTM
      Case 3:18-cv-01792-BTM Document 34 Filed 09/03/20 PageID.350 Page 2 of 2



 1   appearances will be required on that day, and no oral argument will be heard
 2   unless the Court orders otherwise.      If any party believes oral argument is
 3   necessary, that party can file a separate request for oral argument.
 4        IT IS SO ORDERED.
 5   Dated: September 3, 2020                 ______________________________
                                              Honorable Barry Ted. Moskowitz
 6
                                              United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            3:18-cv-01792-BTM
